DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “at least one vent” per claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, the claim recites “the inlet opening of the housing”. The claim is rendered indefinite such that the wording of the claim is unclear
[e.g., the previously established inlet opening is established with respect to the lower housing portion, not the overall housing, and to this extent, uncertainty is caused with respect to whether or not the intent is to establish another inlet opening that is distinct from the inlet opening of the lower housing portion]; [e.g., should the claim limitation instead read “the inlet opening of the lower housing portion”?].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204436652U (Holm).
Regarding claim 1, Holm (Figures 1-7) teaches an automatic drain system (114) for use with a fluid water separator (104) [see Fig. 1 in conjunction with paragraph [0008], lines 1-2], comprising:
a liquid-in-fuel sensor (310), the liquid-in-fuel sensor configured to detect a liquid level in a water sump (106) [see Fig. 1-3 in conjunction with paragraph [0021], lines 1-18];
a solenoid (402) having an open state and a closed state (see Fig. 4-5 in conjunction with paragraph [0022]); and
a control unit (502) configured to activate the solenoid in response to a signal from the liquid-in-fuel sensor (see Fig. 5 in conjunction with paragraph [0021], lines 1-18 and paragraph [0023]),
wherein activation of the solenoid causes the solenoid to change from the closed state to the open state and places the automatic drain system in a condition allowing fluid flow through the automatic drain system from the water sump (see paragraphs [0022]-[0024]).
Regarding claim 2, Holm (Figures 1-7) teaches an operator alert system (706) communicably connected to the control unit, the operator alert system configured to alert an operator of the fluid water separator of a condition of the fluid water separator (see paragraph [0027]).
Regarding claim 3, Holm (Figures 1-7) teaches wherein the condition of the fluid water separator comprises at least one of drainage of the fluid flow through the automatic drain system (see paragraph [0027]).
Regarding claim 4, Holm (Figures 1-7) teaches wherein deactivation of the solenoid causes the solenoid to change from the open state to the closed state so as to prevent fluid flow through the automatic drain system (see paragraphs [0022]-[0024]).
Regarding claim 6, Holm (Figures 1-7) teaches wherein the solenoid comprises a plunger [e.g., the structure(s) between the coils of the solenoid 402] (see Fig. 4), the plunger having a retracted state associated with the open state of the solenoid and an extended [e.g., biased] state associated with the closed state of the solenoid (see Fig. 4 in conjunction with paragraph [0022]).
Regarding claim 7, Holm (Figures 1-7) teaches (at least implicitly) a biasing member structured to bias the plunger toward the extended state, the solenoid comprising a charged state and an uncharged state [e.g., an energized state and a de-energized state], wherein the charged state causes the plunger to retract to the retracted state, and wherein the uncharged state causes the plunger to extend to the extended state (see Fig. 4 in conjunction with paragraph [0022]) [e.g., observe the biasing element of the plunger to the right of the reference numeral 304]; [e.g., when current is supplied to the solenoid via the controller 502, the solenoid is in a charged (or energized) state/an open position, and when current is not supplied to the solenoid via the controller 502, the solenoid is in an uncharged (or de-energized) state/biased to a closed position].
Regarding claim 9, Holm (Figures 1-7) teaches a drain port (404) and a collection container [e.g., a water storage tank], the drain port disposed along a fluid flow path between the water sump and the collection container, the drain see Fig. 4 in conjunction with paragraph [0022]).
Regarding claim 10, Holm (Figures 1-7) teaches wherein the control unit is configured to deactivate the solenoid to change from the open state to the closed state and place the automatic drain system in a condition to prevent fluid flow through the automatic drain system from the water sump after a period of time from activation of the solenoid (see Fig. 4-5 in conjunction with paragraph [0022]).
Regarding claim 12, Holm (Figures 1-7) teaches a fluid separator system (104, 114) (see Fig. 1 in conjunction with paragraph [0008], lines 1-2) comprising:
a housing (106) comprising:
an upper housing portion [e.g., the region(s) of top end 302 forming the water inlet 306] (see Fig. 1-5);
a lower housing portion (308) comprising an inlet opening (see Fig. 1-5 in conjunction with paragraph [0021]); and
an inner housing portion [e.g., the region(s) inside of the respective housing portions] comprising a drain opening (404), the inner housing portion disposed between the upper housing portion and the lower housing portion (see Fig. 4); and
an automatic drain system (114) comprising:
an interior portion [e.g., the interior portion of top 302] that is in fluid communication with the inlet opening of the housing and allows fluid to flow into the automatic drain system (see Fig. 1-5),
see Fig. 1-3 in conjunction with paragraph [0021], lines 1-18];
a solenoid (402) having an open state and a closed state (see Fig. 4-5 in conjunction with paragraph [0022]); and
a control unit (502) configured to activate the solenoid in response to a signal from the liquid-in-fuel sensor (see Fig. 5 in conjunction with paragraph [0021], lines 1-18 and paragraph [0023]),
wherein activation of the solenoid causes the solenoid to change from the closed state to the open state and places the automatic drain system in a condition allowing fluid flow through the automatic drain system from the water sump (see paragraphs [0022]-[0024]).
Regarding claim 13, Holm (Figures 1-7) teaches an operator alert system (706) communicably connected to the control unit, the operator alert system configured to alert an operator of the fluid water separator of a condition of the fluid water separator (see paragraph [0027]).
Regarding claim 14, Holm (Figures 1-7) teaches a drain port (404) and a collection container [e.g., a water storage tank], the drain port disposed along a fluid flow path between the water sump and the collection container, the drain port in fluid communication with the solenoid (see Fig. 4 in conjunction with paragraph [0022]).
Regarding claim 15, Holm (Figures 1-7) teaches wherein deactivation of the solenoid causes the solenoid to change from the open state to the closed see paragraphs [0022]-[0024]).
Regarding claim 17, Holm (Figures 1-7) teaches wherein the solenoid comprises a plunger [e.g., the structure(s) between the coils of the solenoid 402] (see Fig. 4), the plunger having a retracted state associated with the open state of the solenoid and an extended [e.g., biased] state associated with the closed state of the solenoid (see Fig. 4 in conjunction with paragraph [0022]).
Regarding claim 18, Holm (Figures 1-7) teaches (at least implicitly) a biasing member structured to bias the plunger toward the extended state, the solenoid comprising a charged state and an uncharged state [e.g., an energized state and a de-energized state], wherein the charged state causes the plunger to retract to the retracted state, and wherein the uncharged state causes the plunger to extend to the extended state (see Fig. 4 in conjunction with paragraph [0022]) [e.g., observe the biasing element of the plunger to the right of the reference numeral 304]; [e.g., when current is supplied to the solenoid via the controller 502, the solenoid is in a charged (or energized) state/an open position, and when current is not supplied to the solenoid via the controller 502, the solenoid is in an uncharged (or de-energized) state/biased to a closed position].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being obvious over CN 204436652U (Holm).
Regarding claims 8 and 19, Holm teaches the invention(s) as claimed and as discussed above. Holm fails to explicitly teach wherein the liquid-in-fuel sensor comprises a first liquid-in-fuel sensor and a second liquid-in-fuel sensor, the first liquid-in-fuel sensor disposed axially along the water sump above the second liquid-in-fuel sensor, the first liquid-in-fuel sensor configured to detect an upper liquid level of the water sump and the second liquid-in-fuel sensor configured to detect a lower liquid level of the water sump, detection of the upper liquid level causing the control unit to activate the solenoid, wherein the absence of the lower liquid level causes the control unit to deactivate the solenoid to change from the open state to the closed state.
However, to the extent that Holm expressly teaches the provision of having at least one liquid-in-fuel sensor to be used by the controller of the automatic drain assembly to determine when the water level reaches a particular threshold level, said determination serving as the basis for energizing (or supplying current to) the solenoid to thereby place the solenoid in an open state, or not energizing (or not supplying current to) the solenoid to thereby place the solenoid in a closed state (see paragraphs [0021]-[0026]), it would have been obvious to one of ordinary skill in the art that there would be no unexpected result(s)/effect(s) yielded via the provision of incorporating multiple liquid-in-fuel sensors to achieve the same technical effect(s) of determining when the water 
Furthermore, Holm at least suggests having more than one liquid-in-fuel sensor (see paragraph [0026]) [e.g., the aforementioned excerpt provides that the automatic draining of the water separated from fuel begins by monitoring WIF sensors 310 at step 702 (e.g., the term ‘sensors’ being plural)]; [e.g., in consideration that the sensor(s) is/are used to measure water level, it would have been obvious to one of ordinary skill that the sensor(s) would be disposed axially along the water sump so that multiple distinct water levels are measured (e.g., one sensor above another sensor)].
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being obvious over CN 204436652U (Holm) in view of US 6207045 (Jiang).
Regarding claims 5 and 16, Holm teaches the invention(s) as claimed and as discussed above. Holm fails to teach wherein the change to the closed state occurs after a drain time, the drain time associated with flow rate based on orifice size through the automatic drain system, triggering liquid level, average pressure in the automatic drain system, and average liquid density. Note that Holm does teach (at least implicitly), returning to the closed state after a generic unspecified time after draining takes place (see paragraph [0022]) [e.g., the solenoid is biased to the closed state, therefore once the solenoid is no longer energized after the draining takes place, the solenoid would return to the closed state].
e.g., drain time] following each draining taking place, the predetermined time interval/drain time being associated with flow rate [e.g., flow rate encompassing (or being based on) pressure, liquid density, and orifice size if the particular system utilizes an orifice, since flow rate is a function of pressure, liquid density, and orifice size (if applicable)] (see Fig. 2A-2B in conjunction with column 6, lines 15-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the change to the closed state occurs after a drain time, the drain time associated with flow rate based on orifice size through the automatic drain system, triggering liquid level, average pressure in the automatic drain system, and average liquid density as a modification in the system per Holm, as suggested by Jiang, in order to prevent an oscillating system condition caused by insufficient water drainage (see column 6, lines 4-21) [additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over CN 204436652U (Holm) in view of US 4539109 (Davis).
Regarding claim 11, Holm teaches the invention as claimed and as discussed above. Holm further teaches a housing (106) comprising:
e.g., the region(s) of top end 302 forming the water inlet 306] (see Fig. 1-5);
a lower housing portion (308) comprising an inlet opening that allows fluid to flow into an interior portion of the automatic drain system (see Fig. 1-5 in conjunction with paragraph [0021]); and
an inner housing portion [e.g., the region(s) inside of the respective housing portions] comprising a drain opening (404), the inner housing portion disposed between the upper housing portion and the lower housing portion, wherein the interior portion of the automatic drain system is formed between the upper housing portion and the inner housing portion (see Fig. 4).
Holm fails to expressly teach wherein the upper housing portion comprises at least one vent.
However, Davis (Figure 7) teaches an analogous drain system for a fuel processing apparatus (see title, abstract), and wherein the upper portion/area near the top of the corresponding housing (110) may comprise at least one vent to facilitate venting of the fuel processing apparatus as desired (see Fig. 7 in conjunction with column 17, lines 46-47).
As such, in consideration of the fact that Holm and Davis are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine systems, fuel processing, methods concerning water separation from fuel, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of having at least one vent in the upper housing portion of the automatic drain system [e.g., the invention per claim 11 merely equating to the application and/or combination of two well-known and/or analogous engine systems in such a way as to yield highly predictable results].
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over CN 204436652U (Holm) in view of US 8127597 (Staley).
Regarding claim 20, Holm teaches the invention(s) as claimed and as discussed above. Holm fails to teach a hydrocarbon and liquid storage tank and a hydrocarbon sensor configured to detect a hydrocarbon level in the hydrocarbon and liquid storage tank, the hydrocarbon sensor operably connected to the control unit, the control unit configured to alert an operator of the fluid water separator system to a condition of the hydrocarbon and liquid storage tank.
However, Staley (Figure 1) teaches an analogous engine system (100) [see abstract], and wherein said system includes a hydrocarbon and liquid storage tank (110) and a hydrocarbon sensor (106, 112) configured to detect a hydrocarbon level in the hydrocarbon and liquid storage tank (see Fig. 1 in conjunction with column 3, lines 53-59), the hydrocarbon sensor operably connected to the corresponding control unit (104), the control unit configured to alert an operator of the engine system to a condition of the hydrocarbon and liquid storage tank [e.g., via the oil reporting module 108] (see Fig. 1 in conjunction with column 3, lines 62-66).
As such, in consideration of the fact that Holm and Staley are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine systems, fluid level control systems that entail notifying/alerting the operator(s) of the vehicle, solenoid assemblies in engine e.g., the invention per claim 20 merely equating to the application and/or combination of two well-known and/or analogous engine systems in such a way as to yield highly predictable results].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747